Ill-(5
                                         No.     PD-099^-15


                                                 IN      THE

                                 COURT    OF    CRIMINAL            APPEALS
                                               OF     TEXAS                               RIGINAL
                                   CURTIS       ALLEN          GARRISON

                                                APELLANT

                                                    US,

                                       THE     STATE      OF    TEXAS




                           PETITION       IN    CAUSE         NO.   B-1301.37-R
    FROM    THE 163rd    DISTRICT      COURT     OF      ORANGE       COUNTY,     TEXAS
                            AND    APPEAL       NO.      13-14-00372-CR
                          FROM   THE     COURT      OF    APPEALS       FOR    THE

                         THIRTEENTH       SUPREME         JUDICIAL       DISTRICT.




                          PETITION       FOR    DESCRETIONARY                REVIEW




        FILED IN                   CURTIS       ALLEN          GARRISON               COURT OF CRIWAL APPEALS
COURT OF CRIMINAL APPEALS                       #1 926573
                                                                                          OCT 012015
                                   FRENCH       ROBERTSON             UNIT
      oct o 12:;5
                                          12071          FM    3522

                                       Abilene,           TX    79601                 Abel Acostea, Clerk
    Abel Acosta, Clerk
                                                 PRO      SE




     ORAL   ARGUMENT     REQUESTED
                                          IDENTITY        OF   PARTIES



                                PURSUANT TO. TEX.R. APP=           P38.1(a),

                          THE    PARTIES      TO   THIS    SUIT   ARE    AS   FOLLOWS




1 = Krispen Walker, attorney for the state of Texas
    Orange .county attorney office
     801    Division            Ave
     Orange,         TX    77630


2. Christine              R. Broun-Zeto,           attorney for appellant on            direct appeal
     1107    Green         Avenue
     Orange,         TX 77630


     Curtis      Allen          Garrison,      apellant
     # 1926573
     French      Robertson             Unit
     12071      FM    3522
     Abilene,         TX    79601



k,   Dim Sharon Bearden Sr . , attorney for appellant at trial
     11 f ^-Border St.
     Orange, TX 77630


5. 3im Sharon Bearden Jr.,                         attorney for appellant at trial.
     116 :s .    Border          St.
Orange,      TX 77630




                                                          li
                                          TABLE    OF   CONTENTS




IDENTITY      OF       PARTIES     ...      5 ...,,...,,...                      .       ii

TABLE    OF   CONTENTS         -                                                            iii

INDEX    OF   AUTHORITIES                                                                iv

STATEMENT         REGUARDING         ORAL   ARGUMENT                                        1

STATEMENT         OF    THE   CASE    .                      ..........                     1

STATEMENT         OF    PROCEDURAL        HISTORY                                           2


GROUND    FOR      REVIEW      .,,...,,....,                                                2




                                          GROUND    FOR   REVIEW
    THE COURT OF APPEALS .ERRORED IN HOLDING THE EVIDENCE                                WAS
     SUFFICIENT TO SUPPORT CONVICTION THAT APPELLANT DID                                 NOT
                                      ACT   IN    SELFE-DEFENSE.,




ARGUMENT      .                                                                      3-ff



PRAYER    FOR      RELIEF      ..........                                            5

CERTIFICATE            OF   SERVICE       .......                   ,   .   .   , 5

APPENDIX                                                                             6




                                                        in
                              INDEX   OF    AUTHORITIES




                                           CASES




Butler V. State 769 S.W. 2d 234, 238 ( Tex crim App. 1989 ) v . 4


Geesa   V.   State   820 S.W. 2d 154    ( Tex   crim   App.   1991   )



Hooper V. State 214 S.W. 3d 9 ( Tex crim App.           2007 ),


Dackson V. Virginia 443 U.S. 307 ( 1979 ) . -                   3




                                      STATUTES




Tex, penal code Ann sec. 19.03 (a)(7)(A)                                         1


Tex.    penal code    Ann sec.     9.32




                                             IV
              TO THE COURT    OF   CRIMINAL    APPEALS   OF   TEXAS




 Curtis Allen Garrison petitions this honorable court to review
     the judgement affirming his conviction for capitol murder in
                         cause     no.   B-130137-R




                  STATEMENT    REGUARDING      ORAL   ARGUMENT




      The appellant Curtis Allen Garrison, requests oral argument
before the court of criminal appeals of Texas , because oral argument
will assist the court in determining weather the court, of appeals
errored when it determined the evidence was sufficient to support    _
his conviction that appellant did not act in selfe-defense.




                              STATEMENT   OF   CASE




The appellant, Curtis alien Garrison, was charged by indictment
of    capitol murder under Tex. pen, code. Ann. sec. 19.03 (a)(7)(A)
on Feburary 27, 2013. The state did not seek the death penalty on
Mav 19. 2014, a jury was selected and sworn and testimony began in
trial •'. Appellants sole defense was that he acted in self e-def ense
pursuant to Tex pen. code Ann. sec. 9.32. On May 23, 2014, the jury
rejected appellants claim of selfe-defense and found him guilty of
capitol murder as charged in the indictment . Upon conviction of
capitol murder, punishment of confinement for life without parole
was mandatory and the court began this sentence on May 23, 2014.
                              STATEMENT       OF   PROCEDURAL       HISTORY




      A three- justice panel of the court of appeals rendered its
opinion        on July 16,           2015.    Garrison V. State no. 13-14-00372-CR
( Tex App. Corpus Christy Duly 16, 2015 Pet filed ) ( mem op.,
not designated for publication ) Appellant timely filed a motion
for an extension of time to file a petition for discretionary
review which the court of criminal appeals extended to October 9,
2015. Appellant timely filed this petition before this deadline
by sending it           to    his    prison units mail room to               be    forwarded to
the clerk of the court of criminal appealls pursuant to the mail
box   rule .




                                        GROUND      FOR    REVIEW




The court of appeals erred in holding the evidence was sufficient
to support his conviction that appellant did not act in selfe-defense



                                               ARGUMENT




REASON      FOR    GRANTING         REVIEW:

    The court of appealls concluded in its opinion that the
evidence was legally sufficient to uphold his conviction. This
finding did not consider that since he was charged with capitol
murder due to killing two people in the same criminal transaction
evidence that he did not act in snlfe-defense for B0.TH    murders
had to be supported by the record. Specificythe court of appeals
failed to properly review that the evidence in support that he
did   not    act   in   selfe-defense          in   the     murder   of    the    individual
Summer Conn was not supported by the record.                              By the court of
appeals generally reviewing appellants selfe-defense claim and
not reviewing it in terms of                   each particular murder.                The court
of appeals has thus decided an important question of state or
federal law in          a way that conflicts with an applicable decissi.on
of the court of              criminal appeals.            Tex   R, App.    P.,    66.3(c).
                       THE    COURT..OF     APPEALS    HOLDING




  The court of appeals held in its opinion that                   " A RATIONAL
JURY COULD HAVE REJECTED APELLANTS SELFE-DEFENSE CLAIM" and                      found
beyond a reasonable doubt that appellantintentionally and knowingly
caused the   deaths   of     Arron   Conn   and   Summer Conn    during   the   same
criminal transaction Tex penal code Ann. 19.03 (a)(7)(A). In the
majority of its opinion it held that since appellant took flight
fleeing from the scene because of the " FEAR " that others were out
to get him, and that appellant had shot Arron Conn on the ground
even though he still had knife in hand. A jury could have found
these circumstances that he           did not act reasonably in selfe-defense.


   What it did not consider is if appellant acted reasonably in
using selfe-defense specifically for the murder of Summer Conn.
The standard for reviewing the legal sufficiency of the evidence
is set out in Jackson V.         Virginia 443 U.S. 307 ( 1979 )= In; that
opinion; the court held the reviewing court is required to determine
whether, after?viewing the evidence"in the light most favorable to
the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.                      Gees£__
V, state     820 S.W. 2d 154 ( Tex crim App. 1941 ) and „_Bjit_1_5.£_.i/_':
State 769 S.W. 2d 234    ( Tex crim App.         1989 ).


   A jury cannot convict someone on mere speculation alone.
Hooper_V_.__St_ate 214 S.W. 3d 9 ( Tex crim App. 2009 ) the evidence
that he    did not act in      selfe-defense of         the murder of Summer Conn
is only mere speculation appellant affirmatively believed Summer
Conn was going to try and kill him by her words and suspicious
actions of possibly getting a weapon from her vehicle. The court
of appeals based its :-rejection of appellants sufficiency claims
in terms of selfe-defense on a majority of his actions twards
Arron Conn. Because it did not consider the selfe-defense sufficiency
issue for both murders as charged for the offense of capital murder
it did not properly follow the 3_ack_son V. Virginia 44 3 U.S. 307 (1979)
standard in concluding if a jury was allowed to draw multiple
reasonable infrences as long as each infrence is supported by the
evidence presented at trial. The Jackson V. Virginia ID standard
should be addressed for both murders                  in terms of selfe-defense
and appellant asserts that this cause should be remanded back to
the court of appeals for further proceedings.
                                    PRAYER   FOR    RELIEF '.




   For the reasons herein             allegedly the court of                 appeals erred
in overruling appellants sole error in                     appeal 13-14-00372-CR.
Therefor appellant prays             this honorable            court grant this petition
order briefing,        and   upon   reviewing       the    judgement entered below,

reverse the judgement of the court                  of    appeals       and remand this
case   to    the   court of appeals      for review            consistant      with this

courts      holding.




                                              RESPECTFULLY             SUBMITTED


                                                   Oft®*               '^^VlMrC^
                                              Curtis       Garrison,         appellant
                                              #    1926573
                                              French       Robertson         Unit
                                              12071       FM    3522
                                              Abilene.          TX   79601




       PRO    SE
                                   CIRTIFICATE        OF    SERVICE




      I HEARBY      CERTIFY    that    pursuant        to    rule    9.5   and    68.11    of the
Texas    Rules      of Appellant       Procedure,           a true    and correct copy         of
the    above    and furegoing         petition for           discretionary         review has       been
sent by first class            U.S.    mail      to   the    state    prosecuting         attorney
P.O.    Box 13046,       Austin,      TX   78711      and    to   Krispen    Walker , District
Attorney       of   Orange    county,      801    Division        Orange,    TX    77630.




RESPECTFULLY          SUBMITTED:




Curtis    Allen       Garrison,     appellant
#1926573
French    Robertson         Unit
12071    FM    3522
Abilene,       TX   79601
                            APPENDIX




    Opinion of the court of appeals for the 13th court of appeals
district of Texas, Curtis Allen Garrison V. State 13-14-00372-CR
( Tex App. - Corpus Christi July 16, 2015 Pet. filed)
           ( MEM.OP,, not designated for publication )
                                                                                           KLLEUJ1JY


                                                                               NUECES COUNTY COURTHOUSE
CHIEF JUSTICE 1                                                                901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ                                                               CORPUS CHRISTI, TEXAS 78401
                                                                               361-888-0416 (TEL)
JUSTICES                                                                       361-888-0794 (FAX)
  NELDA V.RODRIGUEZ
  DORI CONTRERAS GARZA                                                         HIDALGO COUNTY
  GINA M. BENAVIDES                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                    Court of appeal*                         100E. CANO, 5TH FLOOR
                                                                               EDINBURG, TEXAS 78539
                                                                               956-318-2405 (TEL)
                                                                               956-318-2403 (FAX)
CLERK
  CECILE FOY GSANGER
                                    Qftnrteentf) ©tetrtct of {Kexag
                                                                               www. txcourts. gov/13thcoa


                                              July 16, 2015

        Hon. Christine Brown-Zeto                     Hon. John D. Kimbrough
        Attorney at Law                               District Attorney
        1107 Green Avenue                             Orange County Courthouse
        Orange, TX 77630                              801 Division
        * DELIVERED VIA E-MAIL *                      Orange, TX 77630
                                                      * DELIVERED VIA E-MAIL *
        Hon. Krispen Walker
        Assistant County Attorney
        Orange County Courthouse
        801 Division
        Orange, TX 77630
        * DELIVERED VIA E-MAIL *

        Re:       Cause No. 13-14-00372-CR
        Tr.Ct.No. B-130,137-R
        Style:       Curtis Allen Garrison v. The State ofTexas


                 Enclosed please find the opinion and judgment issued by the Court on this date.
                                                  Very truly yours,



                                                   Cecile Foy Gsanger, Clerk

         CFG:jgp
         Enc.
         cc-     Hon. Vickie Edgerly (DELIVERED VIA E-MAIL)
                 Hon. Olen Underwood (DELIVERED VIA E-MAIL)
                 State Prosecuting Attorney (DELIVERED VIA E-MAIL)
                 Hon. Dennis Powell (DELIVERED VIA E-MAIL)
                 THE THIRTEENTH COURT OF APPEALS

                                  13-14-00372-CR


                                Curtis Allen Garrison
                                         v.

                                 The State of Texas


                                 On Appeal from the
                    163rd District Court of Orange County, Texas
                            Trial Cause No. B-130,137-R


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on
appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court
orders the judgment of the trial court AFFIRMED.
      We further order this decision certified below for observance.


July 16, 2015
                            NUMBER 13-14-00372-CR


                           COURT OF APPEALS


                 THIRTEENTH DISTRICT OF TEXAS


                   CORPUS CHRISTI - EDINBURG


CURTIS ALLEN GARRISON,                                               Appellant,




THE STATE OF TEXAS,                                                   Appellee.


                   On appeal from the 163rd District Court
                         of Orange County, Texas.


                         MEMORANDUM OPINION

              Before Justices Rodriguez, Garza and Longoria
                Memorandum Opinion by Justice Longoria

      Appellant Curtis Allen Garrison was convicted by a jury of capital murder and

sentenced to life imprisonment. See Tex. Penal Code Ann. § 19.03(a)(7)(A) (West,

Westlaw through Chapter 46, 2015 R.S.). By one issue, appellant claims there was

insufficient evidence to support his conviction. We affirm.
                             I         BACKGROUND1




„, ,„- - =- - —*——: „, w„»„„
„,0„,_»:::r:::::::;i„_m

—":::i——--———--


 the officers he was unarmed, and wen                ^

 ———-rrn:^—-

  ^r:::r~-T;rc::r::

    to adocket-equalization o^dersued by &rg}
    (West, Westlaw through Chapter ,
pile outside, and wet socks in the front yard. Officer Roman Zelgowski testified that he
found several different firearms and boxes of ammunition in the kitchen upon entering
appellant's home. Outside, Officer Barry Laird saw numerous "junked" cars on the
property and noticed a Nissan Maxima among them. Inside the Maxima, Officer Laird
saw afemale body slumped over the front passenger seat and amale body in the back
seat covered by clothes. Both bodies were covered in blood and were identified as Aaron
and Summer Conn. Sergeant Chad Hogan testified that he observed grass around Aaron
 Conn's mouth and underneath his eyes, which he thought indicated that Aaron had been
 lying face down on the grass. Both were pronounced dead upon Officer Laird's discovery.
         Dr. John Wayne performed the autopsies the following morning. Dr. Wayne
 testified that he removed six bullets from Aaron Conn's body, including two from the top
 and back of his head. In total, Aaron Conn sustained 13 gunshot wounds. Dr. Wayne
 explained that any one of those wounds could have been fatal. Dr. Wayne also testified
 that Summer Conn suffered six gunshot wounds, and he removed two bullets from her
  body. One bullet was removed from her mid-brain and the other from the cervical area
  of her spine.
         Detectives obtained asearch warrant for the interior of appellant's residence and
  discovered four fully loaded firearms on appellant's pool table-a PW Arms rifle loaded
  with 7.62 military-type ammunition and with abayonet attached, a12-gauge Mossberg
  shotgun loaded with slugs, a.22 Marlin rifle, and a9millimeter Kel-Tec handgun. The
   detectives also discovered more spent shell casings and spent cartridges from the
   shotgun shells. Appellant had amonitoring system inside his home to alert him whenever
   someone passed by different locations close to him, such as on his road or his fence.
Appellant's identification card and cellular phone were also obtained during the search,

but no gun was recovered from the Conns or from the Maxima.

      A. Appellant's Testimony

      Appellant testified in his own defense. Appellant told the court that he and Aaron

had an altercation at appellant's house the night before the murders. The altercation

started when appellant fired one of his guns through a window in his house because he

heard someone running around his property. According to appellant, that person turned

out to be Aaron, who had been staying at appellant's house the past couple of days with

appellant's permission. Appellant testified that Aaron and Summer's history of drug use
worried him, and he had previously prohibited Aaron from letting Summer stay at his

house. Earlier on the same night that appellant fired a gun through his window, he told

Aaron that he had burned Aaron's clothes and for him not to return to his house. Appellant

claimed that Aaron threatened to kill appellant for burning his clothes, and Summer, who

was waiting in the car, yelled at appellant that she would have "The Compound" kill him
that night. Appellant referred to the "The Compound" as "bad people in Vidor" who "sell

drugs [and] kill people."

       Appellant testified that the following day, November 23, 2012, Aaron called him to
 say he was heading over to appellant's house. Appellant went out to his yard to work on
 his van and took his four fully loaded guns with him. He kept the 9 millimeter Kel-Tec in
 his pocket and placed the rest of his guns inside the van. When Aaron arrived with
 Summer in the Nissan Maxima, appellant's dog walked up to the car and attempted to
 urinate on one of the tires. Aaron kicked appellant's dog, and appellant yelled to Aaron

 that he was going to "kick his ass." Aaron responded by saying, "I'll kill you,
motherfucker." At this point, appellant testified that he was standing under his carport

close to his van, about "two or three car lengths" away from Aaron and Summer, who

were standing outside their car. After exchanging these verbal threats, appellant testified

that Aaron pulled a knife out of the car. Appellant told Aaron that he "best get in his car

and leave before he [got] shot," to which Aaron responded that he would make appellant

"eat that gun." As Aaron began to approach him, appellant grabbed his shotgun and fired

a warning shot into the air. Appellant testified that Aaron and Summer turned around to

get back in their car, and he heard Aaron tell Summer, "Help me kill this motherfucker."

Appellant testified that he saw Summer sitting in the passenger's seat of the car and

observed her reach into the floorboard and fumble with something in her hands. Appellant

testified that he believed Summer may have had a gun, so he "didn't take no chances"

and "unloaded everything [he] had on that car."

       Appellant testified that he began shooting from the carport "in the general direction"

of Aaron and Summer and completely emptied the shotgun, which held eight slugs. He

threw the empty shotgun on the ground, pulled the 9 millimeter Kel-Tec out from his

pocket, and shot all the 9 millimeter bullets from the carport. After unloading the Kel-Tec,

he picked up the PW Arms rifle and began shooting from various points as he moved

towards the car. Appellant claimed that he saw Aaron ducking and leaning over the

passenger's side of the car as if he were reaching for something. Appellant testified that

Summer was sitting in the passenger's seat of the car, and he shot the PW in her direction

because he was trying to kill Aaron. He told Aaron to show his hands, even though Aaron

had already been shot and Summer appeared to be dead. Aaron did not show appellant

his hands, and appellant fired another shot. Appellant testified that he shot the PW at the
driver's side door where Aaron appeared to be taking cover, with half of his body inside
the car and his legs lying outside the car. Appellant once again asked Aaron to show his
hands, then shot Aaron in the leg when he failed to comply with appellant's instruction.
Appellant testified that he still felt threatened by Aaron at this point because Aaron kept
trying to get up and would not stay down on the ground. Appellant said Aaron "kept trying
to get up, so that's when Igot my .22 and shot him in the back of the head" while Aaron
was lying face down on the ground.
       Appellant testified that he then picked his guns up off the ground and reloaded
 them because he believed that more people were coming after him. After deciding he
 wanted to go to his parents' house, appellant decided to first move Summer's car because
 it was parked behind his van and blocked his exit. Appellant moved clothes out of the
 backseat of the car, pulled Aaron's corpse by his arms and into the backseat of the
 Maxima, then threw the clothes back on top of Aaron's body. He put aseatbelt around
 Summer so that her body would not slide towards him when moving the car. Appellant
  crashed the Maxima into ano/her vehicle on his property because the Maxima's brakes
  did not work. He then crawled out of the driver's side window and rinsed his body off with
  the water hose. However, appellant claimed he did not know how the wet boxers or wet
  socks ended up inside his house, on his driveway, and on the burn pile in his yard.
          After arriving at his parents' house, appellant parked his van in the backyard where
   it would be out of sight in case "an army" came after him, because people around town
   knew what kind of vehicle he drove. Appellant told his parents he had killed the Conns,
   but he did not tell his parents or his brother that he shot Aaron and Summer because he
   was concerned for his safety. Nor did appellant tell them that Aaron had pulled aknife
on h, and that Summer had threatenedto - him. Appellant's brother test^aUria,
that when he as.ed appellant if Aaron had been armed, appellant an— -
                          .. fc hmther testified that, when questioning appellant
know of" Furthermore, appellant s brother tesim
                                                 „   ♦   c^id that he "Thought about going to a

 river.    A jury Tounu *w                                                               Westlaw
                                  + Qpp TEX PENAL CODE ANN. § 12.31(b) (WeSI,
 sentenced to life imprisonment. See Tex.
 through Chapter 46, 2015 R.S.).
                                        II      discussion

        ApPe„ant asserts
   beyondLeasonabl edoubtthtathatthheeievintedntence,ona„ycausedt
                                                        is legally ihnsuffi
                                                                      edeatcenthsofAaronandSummer
                                                                                  to support aEnding
   Conn because he was acting in self-defense.




    -°'*::i:•::::::i:"r:.,;—
     —z;r--.—•——-•*—-"
     presented does not           *
                        ^ Qf aj| the

      —tif,he—ndrawn:ren:
      —    circumstances. S~* **~ ~ 'I;,—cnm.Ap,
                                           ^ ^
          2011, - standard of review is the same for both d                                      „,„.
          ,, Fu—re, theiuryse.es as the exclusive,udgeftheac.
          .tnesses, and the weigh, given to the witnesses' testrmon, ^
           SW3d854,seO(Te, Crim. APP.20H). The iury may reveal,, some,
                                                                       ^ .

                                                          7
                               e/ te 996 S.W.3d 611, 615 (Tex. App.-Houston [1st




                  • a „ ?01 tt Ahypothetically correct jury charge
~",T:
accurately sets out:,i:
                    the law, ™—«-—-                  -—*
                               theState.stheoryofcriminal responsibility,
andadeqUatelydtoprovethatappel,antmurdered Aaron and SummerConn
 Here,theSpresumed to be reasonable. Id., §9.32 (West, Westlaw through Chapter 46 2015 R.S.).
The use of force against another is not justified in response to verba, provocation alone.
W§§ 9.31,9.32; see Graves v. State, 452 S.W.3d 907,911 (Tex. App.-Texarkana 2014,
pet refd.). The issue of self-defense is afact issue to be determined by the jury, which
is free to accept or reject it, as they are with all the evidence. Harrod, State, 203 S.W.3d
622, 627 (Tex. App.—Dallas 2006, no pet.).
        B. Analysis
        Appellant argues that the evidence is legally insufficient to support his conviction
 and provethat he acted in self-defense. He argues thatthe evidence established that he
 feared for his life when Aaron and Summer Conn came onto his property and threatened
 him Furthermore, he was afraid that Summer was involved with "The Compound" and
  •The Compound" was going to come after him. This fear was based on the altercation
  from the previous night and astory Aaron had told appellant about participating in the
   murder of aman who was pu, into awood chipper. Appellant contends that he had a
   reasonable fear for his life, and pure fear took over when Aaron threatened to kill h,m.
   Thus he was justified in killing Aaron and Summer Conn when they showed up at h,s
   bouse However, appellant's testimony alone will no* conclusively prove seK-defense as
   amatter of law because the jury is the judge o, all of the evidence. See London , State,
   325 S.W.3d 197, 203 (Tex. App.-Dallas 2008, pet. refd.) (stating that the evidence was
    legally sufficient to convict appellant of murder despite his testimony when he shot

    found).
                                                                                            V



      By his own admission, appellant did not call the police when he learned that Aaron

and Summer were heading to his home. Once appellant fired his first warning shot, Aaron

and Summer both turned to get back in their car. Appellant does not dispute that neither

Conn attempted to approach him after the first warning shot. Furthermore, appellant

testified that the Conns were both about "two or three car lengths" away from him and

never any closer to him than that. Appellant did not mention during his testimony any

other circumstance that would indicate that using deadly force was immediately

necessary. See Tex. Penal Code Ann. § 9.31. Appellant testified in court that he felt

"panic" due to his "concern that [Aaron and Summer] were getting a gun." He testified

that even though Aaron "was shot in the leg and was laying on the ground," Aaron still

had a knife in his hand and appellant "could have easily got stabbed."

       Appellant testified that he recognized that Summer was dead in the passenger's

seat of the car, but he continued to shoot "in the general direction" of the car. He also

testified in open court that he shot Aaron in the head when Aaron was lying face down on

the ground because appellant claimed he still felt threatened by him. Given that Aaron

was facing the ground and appellant saw that his leg, among other parts of his body, had
already been shot, the jury was entitled to conclude that his belief that deadly force was
immediately necessary was unreasonable. See Kirk v. State, 421 S.W.3d 772, 781 (Tex.
App.—Fort Worth 2014, pet. refd.) (holding that the evidence was sufficient for a jury to
find against the appellant on the issue of self-defense beyond a reasonable doubt
 because appellant shot one of the victims in the back of his ear when he was falling to
 the ground or already on the ground). Furthermore, appellant's own testimony that he
 walked up to Aaron after he had already shot him and fired a final shot into the back of


                                            10
his head, if believed by the jury, is further evidence negating his claim of self-defense.

See Johnson v. State, 452 S.W.3d 398, 404 (Tex. App.—Amarillo 2014, pet. refd.)

(finding that evidence that appellant walked up to the victim after shooting him once and
shot the victim a second time in the back while he lay on the floor negated self-defense if

believed by the jury); Smith v. State, 355 S.W.3d 138,147 (Tex. App.—Houston [1st Dist.]
2011, pet. refd.).

       Furthermore, appellant left his home shortly after killing the Conns and again failed
to call the police. Flight from the scene of an offense is circumstantial evidence from
which a jury may infer guilt. See Miller v. State, 177 S.W.3d 177, 184 (Tex. App.—
Houston [1st Dist.] 2005, pet. refd) (stating that flight of the appellant, who claimed self-
defense, immediately after a shooting constituted circumstantial evidence of his guilt).
Appellant never told his parents or his brother that he killed the Conns because he feared
for his safety. Although appellant testified that Aaron had pulled out a knife when he
showed up at appellant's house, when Nathan asked him if the Conns were armed,
 appellant replied: "Not that Iknow of." Furthermore, Nathan testified that when he asked
 appellant why he killed the Conns, appellant answered, "[Aaron] was talking shit and said
 he was going to feed [me my] own bullets." Nathan gave two statements to the Orange
 Police Department about appellant's confession, but did not mention that appellant told
 them about Aaron's threat until trial. Neither appellant's mother nor his brother told the
 police that appellant told them that he killed the Conns because he was concerned about
 his safety.

        Based on the foregoing, we hold that a rational jury could have rejected appellant's
 self-defense claim and found beyond a reasonable doubt that appellant intentionally and


                                              11
knowingly caused the deaths of both Aaron and Summer Conn during the same criminal

transaction. See Tex. Penal Code Ann. § 19.03(a)(7)(A); see also Saxton v. State, 804
S.W.2d 910, 914 (Tex. Crim. App. 1991). Under the facts of this case, we conclude that

the evidence was legally sufficient to uphold appellant's conviction. Appellant's sole issue

is overruled.


                                    III.   Conclusion


       We affirm the judgment of the trial court.


                                                    NORA L. LONGORIA
                                                    Justice



Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
16th day of July, 2015.




                                             12